         Case 3:21-cv-00197-BEN-LL Document 8 Filed 03/26/21 PageID.68 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAMILAH RANDOLPH,                            )   Case No.: 3:21-cv-00197-BEN-LL
                         Plaintiff,               )
12                                                    ORDER:
                                                  )
13   v.                                           )
                                                      (1) DENYING MOTION TO DISMISS
                                                  )
14   NAVY FEDERAL CREDIT                                  AS MOOT
                                                  )
     UNION,                                           (2) GRANTING JOINT MOTION TO
15                                                )
                         Defendant.                       DISMISS
                                                  )
16
                                                  )   [ECF Nos. 5, 7]
17
18   I.      INTRODUCTION

19           Plaintiff JAMILAH RANDOLPH (“Plaintiff”) brings this action against Defendant
20   NAVY FEDERAL CREDIT UNION (“Defendant”) arising out of Defendant’s attempts
21   to unlawfully collect a fraudulent debt allegedly owed by Plaintiff, including by
22   furnishing inaccurate information to credit reporting agencies. ECF No. 1-2 at 5,1 ¶ 4.
23           Before the Court are (1) Defendant’s Motion to Dismiss, ECF No. 5, and (2)
24   Plaintiff and Defendant’s Joint Motion for Dismissal Without Prejudice, ECF No. 7 (the
25   “Joint Motion”). After considering the papers submitted, supporting documentation, and
26   applicable law, the Court (1) DENIES Defendant’s Motion to Dismiss as moot and (2)
27
     1
           Unless otherwise indicated, all page number references are to the ECF generated
28   page number contained in the header of each ECF-filed document.
                                                -1-
                                                                              3:21-cv-00197-BEN-LL
      Case 3:21-cv-00197-BEN-LL Document 8 Filed 03/26/21 PageID.69 Page 2 of 3



 1   GRANTS the Joint Motion.
 2   II.    BACKGROUND
 3          A.       Statement of Facts
 4          Plaintiff alleges that after she entered into an agreement on January 4, 2017, to
 5   purchase a 2005 Bentley Continental from a private seller in exchange for payment of
 6   $17,870.00, the seller never provided her with the vehicle but retained her funds. ECF
 7   No. 1 at 7, ¶ 21 - 8, ¶ 25. Although the seller was indicted and Plaintiff filed a fraud claim
 8   with both the DMV and Defendant, Defendant refused to validate the fraud claim and
 9   continued to demand that Plaintiff pay the allegedly fraudulent debt. Id. at 8, ¶¶ 31-32.
10          B.       Procedural History
11          On December 14, 2020, Plaintiff filed a Complaint against Defendant in the San
12   Diego Superior Court, alleging three causes of action for violations of (1) the Rosenthal
13   Fair Debt Collection Practices Act, CAL. CIV. CODE §§ 1788 et seq.; (2) California’s
14   Identity Fraud Statute, CAL. CIV. CODE §§ 1798.92 et seq.; and (3) the California
15   Consumer Credit Reporting Agencies Act, CAL. CIV. CODE §§ 1785.1 et seq. ECF No. 1
16   at 1:27-2:13.
17          On February 23, 2021, Defendant filed a Motion to Dismiss pursuant to Rule
18   12(b)(6) of the Federal Rules of Civil Procedure. ECF No. 5. However, on March 20,
19   2021, both parties filed a Joint Motion for Dismissal Without Prejudice, seeking to
20   dismiss all claims against Defendant pursuant to Rule 41(a)(1)(ii), with each party bearing
21   that party’s own attorney’s fees and costs. ECF No. 7.
22   III.   LEGAL STANDARD
23          If a plaintiff wants to dismiss a case without a court order, the plaintiff may do so
24   pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure (“Rule 41(a)(1)”), “by
25   filing” either (1) “a notice of dismissal before the opposing party serves either an answer
26   or a motion for summary judgment” or (2) “a stipulation of dismissal signed by all parties
27   who have appeared.” FED. R. CIV. P. 41(a)(1). Where a plaintiff does not proceed by
28   filing a notice or stipulation of dismissal, “an action may be dismissed at the plaintiff’s
                                                   -2-
                                                                                 3:21-cv-00197-BEN-LL
      Case 3:21-cv-00197-BEN-LL Document 8 Filed 03/26/21 PageID.70 Page 3 of 3



 1   request only by court order, on terms that the court considers proper.” FED. R. CIV. P.
 2   41(a)(2).
 3   IV.   ORDER
 4         In this case, the parties filed a “Joint Motion,” but that the Joint Motion seeking
 5   dismissal of this case was brought pursuant to Rule 41(a)(1), which does not require a court
 6   order for dismissal of a case. As such, the parties should have filed a Notice or Stipulation
 7   of Dismissal. However, having read and considered the Joint Motion submitted by Plaintiff
 8   and Defendant, and good cause appearing, the Joint Motion is GRANTED as follows:
 9         1.     Plaintiff’s claims against Defendant are dismissed in their entirety as to all
10   claims for relief without prejudice pursuant to Rule 41(a)(1)(ii).
11         2.     In light of the dismissal, Defendant’s Motion to Dismiss is DENIED as moot.
12   See, e.g., Tur v. YouTube, Inc., 562 F.3d 1212, 1214 (9th Cir. 2009) (“[A]n issue is moot
13   when deciding it would have no effect within the confines of the case itself.”).
14         3.     Each party is to bear that party’s own costs, fees, and expenses.
15         4.     The Clerk of the Court is directed to close this case.
16         IT IS SO ORDERED.
17   DATED:       March 26, 2021
18                                                        HON. ROGER T. BENITEZ
                                                           United States District Judge
19
20
21
22
23
24
25
26
27
28

                                                  -3-
                                                                                3:21-cv-00197-BEN-LL
